Citation Nr: 1423396	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.   Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depression and with traumatic-brain-injury (TBI) residual cognitive impairment, currently rated as 70 percent disabling.

2.  Entitlement to an increased rating for residuals of TBI, to include chronic headaches, and alleged bilateral blurred vision, visual difficulty focusing, and muscle spasm in the right eye.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1984, from May 1989 to August 1990, from February 1991 to May 2000, and from January 2003 to April 2005, including in Kuwait and Iraq.        

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In the January 2009 rating decision, the RO assigned a 70 disability rating for PTSD with major depressive disorder, cognitive deficit, headaches, and residuals of a concussion (also claimed as traumatic brain injury) effective November 10, 2008, the date of receipt of the claim for an increased rating.

In September 2010, the Board granted a separate disability rating for residuals of TBI and remanded the claims for further development.

In a July 2012 rating decision, the Appeals Management Center assigned a 10 percent disability rating for residuals of TBI with chronic headaches effective November 10, 2008.

Since the Veteran's service-connected PTSD with major depressive disorder is compensable disability, the TBI residual cognitive impairment should be rated with the service-connected PTSD with major depressive disorder, which the July 2012 rating decision and supplemental statement of the case reflect that AMC did.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2013).

The Board's review includes the paper and electronic records.

The medical evidence suggests that the Veteran has a hearing loss as a residual of TBI.  Hearing loss is rated as a separate disability from general residuals of TBI.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  More importantly, the RO in an October 2005 rating decision denied entitlement to service connection for bilateral hearing loss on the basis that there was no current disability.

Therefore, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as a residual of TBI, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board directed the AMC to issue a supplemental statement of the case after doing further development on the matter of a separate rating for residuals of TBI.  The AMC issued a rating decision in July 2012 addressing the matter of a separate rating for TBI but did not address this matter in the July 2012 supplemental statement of the case.  Instead, the July 2012 supplemental statement of the case merely addressed entitlement to an increased rating for PTSD with major depression and with TBI residual cognitive impairment.  Therefore, the AMC did not comply with the directives of the September 2010 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A report of a December 2008 VA general medical and TBI examination reflects that the Veteran is "on disability."  The Social Security Administration must be contacted to obtain any relevant records and/or decisions that the agency may have in its possession.

The AMC obtained VA treatment records from the Lebanon VA Medical Center from July, 1, 2008, to June 20, 2012, and a July 2008 VA treatment record reflects that the Veteran had been receiving treatment at the facility prior to that date.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), which provides that the Board must consider the state of the disability from the time period one year before the claim was filed, the AOJ should obtain all records from the Lebanon VA Medical Center from November 2007 to June 2008 and, since he apparently continues to receive treatment from that facility, from June 2012 to the present.

The Veteran has been in receipt of a total disability rating based on individual unemployability since January 16, 2006, but there is conflicting evidence on whether he is currently working and thus whether he has a total occupational and social impairment due to PTSD, major depression, and TBI-residual cognitive impairment.  On the one hand, a November 2010 VA PTSD examiner noted that the appellant is currently a student and that his symptoms essentially preclude successful employment at this point.  On the other hand, an August 2011 VA TBI examiner noted that the claimant had been self-employed for the past five to ten years. The Veteran should provide information on his employment history from 2007 to the present, and he should undergo another VA examination to determine whether he has a total occupational and social impairment due to PTSD with major depression and with TBI residual cognitive impairment.

A December 2008 VA PTSD examination report reflects that the Veteran was receiving marriage counseling, and the November 2010 VA PTSD examination report reveals that he had been receiving weekly counseling at a base camp until one to two months ago.  The AOJ should attempt to obtain these records. 

A March 2009 VA vergence test revealed that the appellant had poor fusional vergence skills but that it was impossible to tell whether this finding was TBI related.  Testing done at a May 2012 VA eye examination showed no fusional vergence deficiencies.  Thus, there is conflicting medical evidence on the nature of the claimant's alleged TBI-related visual problems.  Moreover, the Veteran has alleged with some specificity two possible concussions: the first one was in 1996 during a bad jump as documented in the service treatment records and the other was a possible concussion during a 2003 motor vehicle crash in Iraq during combat in which the appellant cannot remember with certainty whether he suffered a momentary loss of consciousness.  The May 2012 VA examiner stated "I am unable to comment on any changes in 'visual processing' that may have resulted from the single documented [loss of consciousness] in 1996" and thus did not address the possible concussion in 2003 during a combat situation.  Therefore, another VA examination is necessary to address whether alleged bilateral blurred vision, visual difficulty focusing, and muscle spasm in the right eye are residuals of TBI.

While a VA doctor opined in a June 2012 statement that dizziness is a residual of TBI, a May 2012 VA neurological examiner did not address that residual.  Hence, another VA examination addressing the full extent of the residuals of TBI is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, to include cognitive impairment, and all residuals of a traumatic brain injury, as well as where he received marital counseling and which base camp he received weekly counseling thru 2011, and attempt to obtain any identified records.  Regardless of the appellant's response, obtain all records from the Lebanon VA Medical Center from November 2007 to June 2008, and from June 2012 to the present.

2.  Ask the Veteran to report his entire employment from 2007 to the present.

3.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

4.  Thereafter, schedule the Veteran for an examination to address whether he has bilateral blurred vision, visual difficulty focusing, muscle spasm in the right eye, and any other newly claimed eye-related symptomatology that are residuals of TBI.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

The examiner must opine as to whether there is a 50 percent or better probability that any bilateral blurred vision, visual difficulty focusing, muscle spasm in the right eye, or other newly claimed eye-related symptomatology that the Veteran has or has had since 2007 is a residual of a traumatic brain injury, to include the loss of consciousness during a jump in 1996 and a possible loss of consciousness during a motor vehicle crash during combat in 2003.

A complete rationale for any opinion offered must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD, major depressive disorder, and TBI-related cognitive impairment and to determine if he has a total occupational and social impairment due to PTSD, major depressive disorder, and TBI-related cognitive impairment.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD, major depressive disorder, and TBI-related cognitive impairment.  

The examiner must opine whether there is a 50 percent or better probability that the PTSD, major depressive disorder, and TBI-related cognitive impairment cause a total occupational and social impairment resulting in the Veteran being unable to work. 

A complete rationale for any opinion offered must be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected residuals of TBI, to include headaches and dizziness, but not alleged eye-related residuals or cognitive impairment, which are addressed in other examinations.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of TBI, to include headaches and dizziness, but not alleged eye-related residuals or cognitive impairment, which are addressed in other examinations. 

A complete rationale for any opinion offered must be provided.

7.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



